Citation Nr: 1126885	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  03-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Personal hearings at the RO were held in June 2000 and January 2003.  A videoconference hearing before the undersigned member of the Board was held in December 2003.  A copy of each transcript is associated with the record.  The Board remanded the appeal for additional development in May 2004 and June 2007.

The Board has re-characterized the issue of entitlement to service connection to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board further notes that a Deferred Rating Decision, dated November 7, 2007, noted that the Veteran filed a claim for entitlement to service connection for sleep apnea, both as directly related to service and as secondary to PTSD.  However, the record does not contain any further development with regard to this issue, except for a "duty to assist" letter of the same date.  As such, this issue is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board regrets any further delay in adjudicating the Veteran's claim.  However, pursuant to the duty to assist, this issue must be remanded for further development.

In this case, the Veteran claimed that, while serving on active duty, he experienced several stressful events.  These stressors were succinctly incorporated within the Board's May 2004 remand as follows:

1.  The Veteran was a passenger in a C-124 military plane on a return flight from Ft. Greely, Alaska to Ft. Lewis, Washington in March 1964 when a propeller came loose, causing severe shaking of the plane and requiring the pilot to reduce altitude quickly and land at Eielson Air Force Base for repairs;

2.  The Veteran was a passenger in a second plane leaving either Wake Island or Okinawa which experienced a sudden drop in oil pressure, again causing the pilot to reduce altitude quickly and return to base;

3.  The Veteran was threatened by a knife-wielding drunken sergeant known to the Veteran only as "Sergeant Skinner," who pinned him up against a wall and held a knife to his throat because he was purportedly "messing with" the sergeant's girlfriend.  The Veteran reported that two Air Force captains grabbed the sergeant and pulled him away, probably saving the Veteran's life, and that a military police (MP) officer with whom the Veteran had been traveling witnessed this incident; and

4.  An incident sometime between August and December 1964 at Udorn Royal Thai Air Base in Thailand, when he was in the back of a 2 1/2 ton windowless communications van with mounted radio and fly-swatter antennas, at which time he heard rifle fire, opened the van door and saw shots being fired, and shut the door and stayed in the van.  The Veteran stated that all of the shooters escaped, and that none of the Thai guards or U.S. Air Force guards who were protecting the area were injured or killed.  The Veteran also stated that while he was not in the line of fire, he was only armed with a 45 caliber pistol, so he would not have been able to defend himself if he had been attacked.

In this case, VA has made repeated attempts to corroborate these reported stressors.  The search yielded a negative result for either incident aboard an aircraft, and a comprehensive search could not be conducted with regard to the purported personal assault, as the Veteran has not provided the location or date of the incident, nor has he submitted the names of any other servicemen involved.  As to the fourth stressor, the AMC initiated a search with the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the incident.  Following the receipt of personnel records, as well as a JSRRC response, it was determined that the Veteran was not present at Udorn Royal Thai Air Base at any time, and that there were no attacks at that air base, or in Korat, Thailand (where the Veteran was stationed), in 1994.  As a result, the Veteran's denial was continued in April 2010.

The Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  (Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).)  

In conjunction with the Veteran's claim, he was afforded a VA examination in June 2002.  Although a PTSD diagnosis was provided, that diagnosis was linked to the stressors noted above, which have not been verified.  As to the Veteran's claimed stressor of being under attack in Thailand, the Board also notes that, because research to date has not established that the stressor is consistent with the Veteran's service, the Board is, at present, unable to grant the Veteran's claim based upon this incident.

However, the examiner also provided a diagnosis of Generalized Anxiety Disorder (GAD).  See VA examination report, June 2002.  Also, as noted by the Veteran's accredited representative in this case, the record contains other psychiatric diagnoses of record including panic disorder, obsessive-compulsive disorder, among others.  See June 2011 Information Hearing Presentation.  Therefore, the representative asserts that the Veteran's diagnosis remains unclear; that there is no clear etiology of any of the Veteran's psychiatric diagnoses on file; and that the Veteran has only undergone a PTSD examination, and not a general psychiatric examination, and therefore should be afforded a comprehensive VA examination.  Id.  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Here, although the Veteran was provided a comprehensive VA examination to address the etiology of his PTSD, an opinion as to the etiology of his GAD, or any other diagnosed psychiatric condition, was not provided.  On remand, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  See Clemons, supra.    

Finally, the Board further notes that the Veteran's claim file contains VA outpatient treatment reports, to include psychiatric treatment, from the VA Medical Center (VAMC) in Omaha, Nebraska.  However, the most recent treatment report is dated October 2007.  As such, an attempt to obtain current treatment reports, from October 2007 to the present, must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the Veteran's claims folder any treatment records dated from October 2007 to the present from the Omaha VAMC.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of VA records noted in the first paragraph, to the extent available, schedule the Veteran for a VA psychiatric examination to determine if the Veteran currently has any diagnosed psychiatric disorder.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed.  

The examiner should respond to the following:

Is it at least as likely as not that any currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service.  

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


